Case 1:21-cv-00030-CFC Document 76 Filed 01/27/21 Page 1 of 1 PageID #: 13




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

  OMEGA PATENTS, LLC,                          )
                                               )
                           Plaintiff,          )
                                               )
            v.                                 )          C.A. No. 21-30-CFC
                                               )
  BAYERISCHE MOTOREN WERKE AG,                 )
  a Foreign company, and BMW OF NORTH          )
  AMERICA, LLC,                                )
                          Defendants.          )


                             ENTRY OF APPEARANCE

       PLEASE TAKE NOTICE that Stephen B. Brauerman and Ronald P. Golden III of

 Bayard, P.A. hereby enter their appearance as counsel on behalf of Plaintiff Omega

 Patents, LLC in the above captioned action.

  January 27, 2021

                                                BAYARD, P.A.

                                                /s/ Stephen B. Brauerman
                                                Stephen B. Brauerman (#4952)
                                                Ronald P. Golden III (#6254)
                                                600 N. King Street, Suite 400
                                                Wilmington, DE 19801
                                                (302) 655-5000
                                                sbrauerman@bayardlaw.com
                                                rgolden@bayardlaw.com

                                                Attorneys for Plaintiff Omega Patents, LLC




                                           1
